IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-11259
                             Summary Calendar


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,
versus

ROSS BENAMI-VERA,

                                               Defendant-Appellant.
                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                           (4:00-CR-216-1-A)
                         --------------------
                            December 6, 2000

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.


PER CURIAM:*

     Defendant-Appellant Ross Benami-Vera appeals the district

court’s denial of his motion to revoke an order of pretrial

detention. The decision to deny Benami-Vera pretrial release rests

on the conclusion that no condition of release or combination of

conditions     will   reasonably   assure   Benami-Vera’s   appearance   at

trial.    See 18 U.S.C. § 3142(e); United States v. Fortna, 769 F.2d
243, 250 (5th Cir. 1985).          That conclusion is supported by the

record.    See United States v. Hare, 873 F.2d 796, 798 (5th Cir.

1989).    The pretrial detention order is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.